


110 HR 2173 IH: To amend title 38, United States Code, to authorize

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2173
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Rodriguez (for
			 himself and Mrs. Napolitano)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize
		  additional funding for the Department of Veterans Affairs to increase the
		  capacity for provision of mental health services through contracts with
		  community mental health centers, and for other purposes.
	
	
		1.Contracts with community
			 mental health centers for provision of mental health servicesSection 1712A of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(j)(1)The Secretary may enter
				into a contract for the provision of mental health services under this section
				with a community mental health center that the Secretary determines qualified
				to provide such services.
					(2)There is authorized to be
				appropriated for the purpose of entering into such contracts under paragraph
				(1) $50,000,000 for each of fiscal years 2008, 2009, and
				2010.
					.
		
